DISMISS and Opinion Filed August 21, 2019




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-01124-CV

                              ROBERT ALLEN MILLER, Appellant
                                          V.
                                SHAWN RAE MILLER, Appellee

                         On Appeal from the 469th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 469-54375-2018

                               MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                   Opinion by Chief Justice Burns
          Appellant’s brief in this case is overdue. By postcard dated June 20, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor has he corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
181124F.P05                                         CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ROBERT ALLEN MILLER, Appellant                    On Appeal from the 469th Judicial District
                                                   Court, Collin County, Texas
 No. 05-18-01124-CV        V.                      Trial Court Cause No. 469-54375-2018.
                                                   Opinion delivered by Chief Justice Burns,
 SHAWN RAE MILLER, Appellee                        Justices Whitehill and Molberg
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that Shawn Rae Miller recover her costs, if any, of this appeal from
Robert Allen Miller.


Judgment entered August 21, 2019




                                             –2–